Filed 6/17/16 P. v. Murphy CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,

     Plaintiff and Respondent,                                         G051941

         v.                                                            (Super. Ct. No. 10WF0128)

JOEL ALEXANDER MURPHY,                                                 OPINION

     Defendant and Appellant.



                   Appeal from a postjudgment order of the Superior Court of Orange County,
Thomas A. Glazier, Judge. Affirmed.
                   Susan S. Bauguess, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Charles C. Ragland and
Marvin E. Mizell, Deputy Attorneys General, for Plaintiff and Respondent.
              Appellant was found ineligible for Proposition 47 relief on the basis he had
previously sustained a conviction for vehicular manslaughter. Appellant admits vehicular
manslaughter is a disqualifying offense for purposes of Proposition 47. But because his
conviction for that offense arose after the conviction which was the subject of his
Proposition 47 petition he contends the trial court erred in denying his petition. We
disagree and affirm the trial court’s ruling.
                                PROCEDURAL BACKGROUND
              In 2010, appellant pleaded guilty to felony drug possession (Health & Saf.
Code, § 11350) and two misdemeanor charges. The trial court deferred entry of
judgment on condition appellant complete a drug treatment program. When appellant
failed to complete the program, the court placed him on three years’ probation.
              Appellant’s performance on probation was abysmal. In 2011, he admitted
violating probation and served 90 days in jail. Then, in June of 2012, he was charged
with several crimes, including gross vehicular manslaughter while intoxicated in
violation of Penal Code section 191.5.1 Appellant pleaded guilty to, and was sentenced
to prison for, that offense in February 2013.
              Following the passage of Proposition 47 in the fall of 2014, appellant
petitioned the trial court to reduce his drug conviction to a misdemeanor. However, the
court found appellant was ineligible for Proposition 47 relief due to his conviction for
vehicular manslaughter. It therefore denied his petition.
                                             DISCUSSION
              Appellant contends the trial court’s ruling was erroneous because his
vehicular manslaughter conviction arose after his drug conviction. However, the order of
appellant’s convictions is immaterial. Because he had a disqualifying conviction at the
time he filed his Proposition 47 petition, the trial court properly denied his petition.


       1      Unless noted otherwise, all further statutory references are to the Penal Code.


                                                      2
               Proposition 47 reclassified as misdemeanors a variety of nonserious,
nonviolent crimes, including possession of a controlled substance under Health and
Safety Code section 11350. (§ 1170.18.) The initiative also allows persons who would
have been guilty of a misdemeanor had Proposition 47 been in effect at the time of their
crimes to have their convictions reduced to a misdemeanor. (Ibid.) Appellant fits the bill
in that respect. However, by its terms, Proposition 47 does not apply to defendants who
have one or more “prior convictions” for a serious crime such as vehicular manslaughter.
(§§ 1170.18, subd. (i), 667, subd. (e)(2)(C)(iv)(IV).) Therein lies appellant’s
predicament.
               Appellant argues the phrase “prior convictions” in section 1170.18,
subdivision (i) refers only to convictions that precede the crime that is the subject of the
defendant’s reclassification request, but we disagree. Had the drafters of Proposition 47
intended the phrase to have such a limited meaning, they could have easily worded the
initiative to reflect that intent. Instead, “[t]he plain language of the statute suggests a
general disqualification regardless of when a defendant was convicted of the
disqualifying offense.” (People v. Zamarripa (June 1, 2016, B266850) __ Cal.App.4th
__, __ [2016 Cal.App.LEXIS 442, p. 6] [defendant who suffered a disqualifying
conviction after the conviction for which he sought reclassification was not eligible for
Proposition 47 relief].)
               Moreover, as this court has recently explained, the official ballot materials
related to Proposition 47 and the Legislative Analyst’s analysis of the measure indicate
“that, regardless of what ‘prior conviction’ means in other statutes . . . in section 1170.18,
subdivision (i), as applied to redesignation of completed sentences, it means a conviction
that occurred at any time before filing the redesignation application.” (People v.
Montgomery (June 8, 2016, G051812) __ Cal.App.4th __, __ [2016 Cal.App.LEXIS 455,
pp. 10-11] italics added.) Indeed, “when analyzed in terms of accomplishing what the
framers and voters intended, a distinction between convictions suffered before the

                                               3
conviction being considered for redesignation and those suffered contemporaneously or
afterward makes no sense.” (Id. at p. 12.) Instead “[w]hat matters . . . is the existence of
the [disqualifying] conviction at the time of the application under section 1170.18.”
(Ibid.) Because appellant had a conviction for a disqualifying offense when he filed his
application in this case the trial court properly rejected it.
                                        DISPOSITION
               The trial court’s order denying appellant’s petition for relief under
Proposition 47 is affirmed.




                                                    BEDSWORTH, ACTING P. J.

WE CONCUR:



IKOLA, J.



THOMPSON, J.




                                                4